Citation Nr: 0826519	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-29 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar 
paravertebral fibromyositis, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for status-post 
fracture fifth metacarpal of the right hand.

3.  Entitlement to a compensable evaluation for chronic 
tonsillitis.  


REPRESENTATION

Appellant represented by:	Louis A. de Mier- le Blanc, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
August 1965.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefits sought on appeal.

The issue of entitlement to an increased evaluation for 
lumbar paravertebral fibromyositis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's status-post fracture fifth metacarpal of 
the right hand is equivalent to unfavorable ankylosis or 
amputation, or results in limitation of motion of other 
digits or interference with the overall function of the hand.  

2.  The competent medical evidence, overall, fails to show 
that the veteran's service-connected chronic tonsillitis is 
manifested by hoarseness, with inflammation of cords or 
mucous membrane.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for status-post 
fracture fifth metacarpal of the right hand have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5227 (prior 
to August 26, 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5227 (2007).

2.  The criteria for a compensable evaluation for chronic 
tonsillitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2002 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for increased ratings as this is the premise of the claim.  
It is therefore unquestionable that the he had actual 
knowledge of the rating elements of the claim.  Any questions 
as to the appropriate effective dates to be assigned are moot 
as the claims have been denied. 

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that the October 2002 VCAA letter does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome.  The veteran has been represented by a private 
attorney during the appeal.  The July 2004 SOC set forth all 
relevant rating criteria.  This was followed by 
readjudication in a September 2007 SSOC.  These factors show 
that the notice deficiencies did not affect the essential 
fairness of the adjudication, rebutting the presumption of 
prejudice.  For this reason, no further development is 
required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment reports.  The veteran submitted private treatment 
reports, and was provided an opportunity to set forth his 
contentions during a September 2003 hearing at the RO.  The 
appellant was afforded VA medical examinations in November 
2002 and November 2003.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Right finger

The veteran asserts that his disability of the right little 
finger results in pain and limitation of use, and requires 
ointments and aspirin.

The veteran's right fifth finger disability is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5227, for ankylosis 
of the ring or little finger.  

The relevant diagnostic criteria were revised during the 
appeal period.  The timing of this change requires the Board 
to consider the claim under the pre-amended regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
pre-amended rating is warranted.  See VAOPGCPREC 7- 2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the prior version of Diagnostic Code 5227, a zero 
percent rating was assignable for unfavorable or favorable 
ankylosis of any finger other than the thumb, index finger, 
or middle finger, of the major or minor hand.  Extremely 
unfavorable ankylosis was ratable as an amputation under 
Diagnostic Codes 5152 through 5256.

Effective from August 26, 2002, under Diagnostic Code 5227 a 
noncompensable rating is warranted for ankylosis of the 
little finger, whether it is favorable or unfavorable.  A 
Note provides that VA can also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  

A 20 percent evaluation may be assigned for amputation of the 
little finger of the major or minor extremity with metacarpal 
resection (more than one-half the bone lost).  For amputation 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto, a 10 percent evaluation may be 
assigned.  Diagnostic Code 5154.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for right fifth finger disability 
under the prior or the revised criteria.  

The medical records before the Board reflect that his right 
hand is his major hand.  

A November 2002 VA examination report provides that complete 
physical examination of the veteran's right hand and wrist 
was difficult because he claimed severe pain upon light 
touch.  However, physical examination found that there were 
no functional defects of the right hand.  He could touch with 
the tip of all fingers of the right hand the median 
transverse fold of the palm of the right hand.  There were no 
anatomical defects of the right hand.  He could spread the 
fingers and do reverse.  

The report of a November 2003 VA examination provides that 
there were no anatomical defects, or tenderness to palpation 
of the right fifth metacarpal along the shaft of the 
metacarpal bone.  There were no functional defects.  He could 
touch the median transverse fold with the tips of digits one 
through five.  He was able to use his right hand to grasp, 
push, pull, twist, probe, write, touch and for expression.  
He had full active range of motion of right hand MCP joints, 
and 90 degrees of flexion and zero degrees extension on PIP 
and DIPS joints of the fifth finger.  There was no additional 
limitation by pain, fatigue, weakness or lack of endurance 
following repetitive use or during flare-ups.  

The veteran's non-compensable evaluation is the highest 
available for ankylosis of the little finger under the old or 
revised version of Diagnostic Code 5227.  

The competent medical evidence provides no evidence that the 
severity of the veteran's right little finger disability is 
equivalent to unfavorable ankylosis and thus may not be 
evaluated as amputation.  Accordingly, a compensable 
evaluation is not warranted under the Note to the prior 
version of Diagnostic Code 5227.

Nor does the competent medical evidence provide evidence that 
the severity of the veteran's right little finger disability 
is equivalent to amputation, or results in limitation of 
motion of other digits or interference with the overall 
function of the hand.  Accordingly, a compensable evaluation 
is not warranted under the Note to the revised version of 
Diagnostic Code 5227.

The Board recognizes the veteran's complaints of pain.  
However, if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

Chronic tonsillitis

The veteran contends that his chronic tonsillitis requires 
yearly use of antibiotics.  

The veteran's tonsillitis is evaluated by analogy to 
laryngitis under 38 C.F.R. § 4.97, Diagnostic Code 6516 
(2007).  Chronic laryngitis warrants a 10 percent rating if 
the disorder is manifested by hoarseness, with inflammation 
of cords or mucous membrane.  Diagnostic Code 6516.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for chronic tonsillitis under 
Diagnostic Code 6516.

The report of a November 2002 VA examination provides that 
the veteran had no speech impairment, defined as an ability 
to communicate by speech, ability to speak above a whisper, 
etc.  No defects or abnormalities of the tonsils were 
identified or described.  The diagnosis was allergic rhinitis 
and chronic pharyngotonsillitis.  

A September 2003 statement from a private medical doctor 
relates that since his first visit in 1977, the veteran had 
presented multiple episodes of acute pharyngitis and 
sinusitis, approximately 120 for which he had been treated.  
Nevertheless, treatment reports dated during the appeal 
period fail to show that the veteran's service-connected 
tonsils result in hoarseness, with inflammation of cords or 
mucous membrane, as required by Diagnostic Code 6516.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is accordingly competent to 
report observable symptoms but is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as an opinion addressing 
whether a service-connected disability satisfies diagnostic 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  In this case, however, the 
veteran's contentions are outweighed by the complete lack of 
objective findings in his treatment records of any of the 
symptoms required for a compensable evaluation.  As a result, 
his assertions cannot constitute competent medical evidence 
that his chronic tonsillitis warrants a compensable 
evaluation.

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

A compensable evaluation for status-post fracture fifth 
metacarpal of the right hand is denied.

A compensable evaluation for chronic tonsillitis is denied.


REMAND

The law provides that VA must provide a claimant a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  

In this case, a preliminary review of the record demonstrates 
that the veteran's claim for an increased evaluation for 
lumbar paravertebral fibromyositis warrants additional 
development.  

The report of a November 2003 VA spine examination provides 
that the veteran's range of motion had decreased since his 
November 2002 VA examination.  The diagnosis was 1) severe 
lumbar myositis; 2) post-surgical changes after laminectomy 
L4-L5 and L5-S1, minimal bulging L4-L5, L5-S1, splaying of 
nerve root and fecal (sic) sac L4-L5 and L5-S1, arachnoiditis 
and narrowing of the neural foramina at L4-L5 and L5-S1; and 
3) left S1 radiculopathy.  The examiner observed that the 
veteran's [service-connected] lumbar myositis was 
"overshadowed by his [post-service] motor vehicle accident 
in 1971, it is not as likely as not that his HNPs and 
subsequent laminectomies are secondary to his military 
service...."  

The examiner's use of the term "overshadowed" fails to 
address with any specificity which of the veteran's current 
low back symptoms, such as limitation of motion, are due to 
his service-connected lumbar paravertebral fibromyositis and 
which are due to his non-service-connected diagnoses.  The 
examiner fails to identify or address the severity of the 
symptoms due to the veteran's service-connected low back 
disability.  The examiner's opinion addresses the etiological 
relationship between the veteran's non-service-connected low 
back diagnoses and his service, even though the veteran is 
not seeking service connection for them but is rather seeking 
an increased evaluation for his separate, service-connected 
disability.  

The report of a February 2005 VA spine examination provides 
results of range of motion testing, and diagnoses of 1) 
lumbar paravertebral fibromyositis, 2) laminectomy syndrome, 
and 3) clinical bilateral lumbosacral radiculopathy secondary 
to diagnosis 2.  This report also fails to make any attempt 
to differentiate between the symptomatology attributed to the 
veteran's service-connected low back disability and his non-
service-connected low back conditions.  

The Board observes that it is precluded from differentiating 
between symptomatology attributed to service-connected 
disability and non-service-connected disability in the 
absence of medical evidence which does so.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).  For this reason, this claim 
must be remanded for a medical opinion which differentiates 
between service-connected and non-service connected low back 
symptoms, to the extent possible.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's lumbar paravertebral 
fibromyositis.  The claims file must be 
made available to the examiner.  The 
examination should comply with AMIE 
protocols for the appropriate 
examination.  The examiner should 
identify all of the veteran's low back 
symptoms and distinguish the symptoms 
caused by his service-connected lumbar 
paravertebral fibromyositis from any 
other, non-service-connected low back 
conditions.  If the examiner finds it 
impossible to provide an opinion 
without resort to pure speculation, he 
or she should so indicate.  A complete 
rationale for all opinions expressed 
must be provided.

2. Then, readjudicate the veteran's 
claim for an increased evaluation for 
lumbar paravertebral fibromyositis, 
currently evaluated as 10 percent 
disabling.  If the benefit sought on 
appeal remains denied, provide the 
veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


